Thurman, C. J.
There is no ground for saying that, in passing; the ordinance to appropriate the complainant’s land, the city council acted judicially.
Nor was the assessment of damages by the committee appointed *399■by the city council, a judicial act, for no. property holder was con-eluded thereby — a right of review of the assessments, so far as they concerned him specially, being given, by the charter, to each owner who should ask for it.
Consequently, the proceedings are not void for want of the notice insisted ujion by the complainant. The publication of the ordinance was sufficient notice, the law not requiring a special notification.
"We see no objection, at least none of which the complainant can take advantage, to the provision of the ordinance for the payment of the damages, that might be assessed, out of the city treasury.
It was not necessary to provide, in the ordinance under consideration, for a review of the assessment of damages; it was time enough to provide for that when a review was asked.
We think that the complainant’s |>roperty was taken, in the meaning of the constitution of 1802, when the ordinance was passed .and the assessment made. Consequently, the case does not come under the provisions of the present constitution.
This disposes of all the points made by the bill and upon which ..it rests.

Bill dismissed.